Filed 7/6/2017 10:13 AM
                                                                                                        Tammy Robinson
                                                                                                             District Clerk
                                                                                                     Taylor County, Texas

                                                                                                 Jennifer Parten

                                            NO. 20,161-B

STATE OF TEXAS                                     §      IN THE DISTRICT COURT
                                                                            FILED IN
                                                   §                      11th COURT OF APPEALS
                                                   §                         EASTLAND, TEXAS
VS.                                                §      104th   JUDICIAL07/07/17
                                                                           DISTRICT11:19:21 AM
                                                   §                        SHERRY WILLIAMSON
                                                                                   Clerk
KEITH WOOD                                         §
                                                   §      TAYLOR COUNTY, TEXAS


                                     NOTICE OF APPEAL

       Defendant Keith Wood respectfully gives notice that he intends to appeal the Judgment and

Sentence signed on July 22, 2016, to the Eleventh Court of Appeals. The style, trial court, and case

number are set forth above. This is an out-of-time appeal granted by the Court of Criminal Appeals.

                                                Respectfully submitted,

                                                /s/Rick Dunbar _________
                                                Rick Dunbar
                                                State Bar No. 24025336
                                                rick@galbreathlawfirm.com
                                                4542 Loop 322, Ste. 102
                                                Abilene, TX 79602
                                                Tel: (325) 437-7000
                                                Fax: (325) 437-7007
                     CERTIFICATE OF SERVICE

      This is to certify that on July 5, 2017, a true and correct copy of the above and

foregoing document was served on the Taylor County District Attorney.



                                          /s/Rick Dunbar _______________
                                          Rick Dunbar